Filed Pursuant to Rule 424(b)(3) Registration Number 333-208996 PROSPECTUS GOLD RESERVE INC. $57,057,717 11% Senior Secured Convertible Notes due 2018 and up to 29,845,503 Class A Common Shares On November 30, 2015, we consummated the restructuring of approximately: · $37.3 million aggregate principal amount of our previously outstanding 11% Senior Subordinated Convertible Notes due 2015 (“2015 Convertible Notes”); and · $5.6 million aggregate principal amount of our previously outstanding 11% Senior Subordinated Interest
